Citation Nr: 0711344	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  06-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for headaches and dizziness as 
a result of head trauma (previously claimed as Meniere's 
disease).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952, with additional service of three years, one month, and 
28 days corroborated in his DD Form 214.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

In his January 2006 Substantive Appeal, the veteran requested 
a Board hearing at the RO by video conference.  He withdrew 
this request in writing in February 2006, however.  See 38 
C.F.R. § 20.704(e) (2006).

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).

The reopened claim of service connection for headaches and 
dizziness as a result of head trauma is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of a head trauma, variously claimed as headaches and 
Meniere's disease, was previously denied in multiple 
decisions, including a December 1985 Board decision and an 
unappealed September 1994 rating decision.

2.  Evidence received since the unappealed September 1994 
rating decision is not duplicative or merely cumulative of 
evidence previously of record, relates to the previously 
unestablished causal link between the veteran's claimed 
residuals of a head trauma and service, and raises a 
reasonable possibility of substantiating his claim of service 
connection for that disability.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for headaches and dizziness as a 
result of head trauma (previously claimed as Meniere's 
disease).  38 U.S.C.A. §§ 5108, 5107, 7104, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires, in the context of a 
claim to reopen on the basis of new and material evidence, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
the type of evidence and information that would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board has considered both the VCAA and the requirements 
of Kent with regard to the matter on appeal but finds that, 
given the Board's favorable action, no further assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  As described in further detail below, 
all development required prior to a final determination on 
the veteran's claim will be addressed by a remand to the AMC.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received in September 2004 and subsequent to regulation's 
effective date of August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim of service 
connection for a "head injury" was denied in a November 
1984 rating decision on the basis that his currently 
diagnosed disorder, encompassing vertigo, was not shown to 
have been etiologically related to an in-service head trauma 
in September 1950.  Relevant evidence of record at the time 
of this decision included service medical records showing a 
forehead laceration from a train accident in September 1950 
and complaints of headaches, vomiting, and vertigo in 
December 1950; a May 1984 private doctor's statement 
indicating treatment for vertigo and dizziness beginning in 
April 1977; and the report of a May 1984 VA examination 
report, with a negative CT scan of the head.

The veteran was notified of the unfavorable November 1984 
rating decision in the same month and, later in that month, 
submitted his Notice of Disagreement with that decision.  He 
subsequently perfected an appeal of the rating decision.  In 
a December 1985 decision, however, the Board denied the 
veteran's claim on the basis that his current Meniere's 
disease had not reasonably been shown to have resulted from 
military service.  This Board decision is "final" pursuant 
to 38 U.S.C.A. § 7104(c).

In April 1994, the RO received a submission from the veteran, 
through his member of Congress, indicating an intent to again 
pursue his claim.  Also, in May 1994, the RO received an 
April 1994 statement from the veteran's supervisor detailing 
his continued complaints of severe headaches and dizziness.  

The RO reviewed these submissions but, in a September 1994 
rating decision, determined that the newly submitted evidence 
was not new and material and that reconsideration of the 
prior denial of service connection for headaches as a 
residual of head trauma was not warranted.

The veteran was notified of the unfavorable September 1994 
rating decision in the same month but did not respond in any 
manner until the receipt of his current claim in September 
2004.  The Board therefore finds that the September 1994 
rating decision is final under 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

In this regard, the Board notes that the RO has received 
numerous additional medical reports not contained in the 
claims file as of September 1994.  These include VA 
outpatient records dated from October 2004 to June 2005 and 
examination reports from March, July, and December of 2005.

Of particular interest to the Board is an October 2004 VA 
outpatient treatment report, containing assessments of 
chronic dizziness and a history of chronic headache.  As to 
chronic dizziness, the examiner further stated in the 
assessment that the veteran "has Meniere's disease, and this 
has been going on since the 1950's after a train accident."  

As indicated above, the veteran's service medical records 
confirm that he was in a train accident in September 1950, 
soon after entry into service, and service connection has 
been separately established for disfiguring scarring of the 
forehead, a separate painful forehead scar, a left knee scar, 
and residuals of a left knee injury with degenerative 
arthritis as a consequence of injuries sustained during that 
train accident.



Given that the October 2004 VA opinion was provided in the 
assessment section of the treatment record, rather than 
merely in the context of the veteran's subjective complaints, 
the Board finds it to be competent medical evidence in 
support of the veteran's claim for purposes of establishing 
whether the evidence is new and material.  Specifically, this 
opinion relates to the previously unestablished causal link 
between his claimed residuals of a head trauma and service.  
Consequently, this opinion raises a reasonable possibility of 
substantiating his claim of service connection for that 
disability.

As the claims file now includes new evidence submitted since 
the unfavorable September 1994 rating decision, relating to 
an unestablished fact necessary to substantiate the claim of 
service connection for headaches and dizziness as a result of 
head trauma (previously claimed as Meniere's disease), and 
raising a reasonable possibility of substantiating the claim, 
this claim is reopened.

The next question for the Board is whether a de novo 
adjudication of the veteran's reopened claim is warranted at 
the present time, or whether further evidentiary development 
is needed in compliance with the VCAA and so as to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  For reasons described in further detail 
below, the Board has determined that additional evidentiary 
development is required and should be accomplished upon 
remand.


ORDER

New and material evidence having been received, the claim of 
service connection for headaches and dizziness as a result of 
head trauma (previously claimed as Meniere's disease) is 
reopened; to that extent only, the appeal is granted.



REMAND

As noted above, the cited October 2004 VA outpatient record 
raises a reasonable possibility of substantiating the 
veteran's claim, particularly as he did in fact sustain a 
forehead laceration, among other injuries, as a result of a 
September 1950 train accident.  It does not appear, however, 
that the examiner who provided the October 2004 opinion had 
an opportunity to review the veteran's prior medical 
documentation, as contained in the claims file.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (regarding the 
importance of a review of a veteran's medical history in 
assessing the probative value of a medical opinion).

The Board has considered whether a further VA examination is 
needed in conjunction with this claim.  In this regard, the 
Board notes that the report of the veteran's December 2005 VA 
audiological examination does reference "documentation of 
Meniere's disease diagnosed sometime in the mid[-]1970s," 
but the examiner rendered etiology opinions only in regard to 
the separately claimed hearing loss and tinnitus and not 
specifically for any residual disorders arising from an in-
service head injury.

Given these facts, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's claimed 
disorder is "necessary" under 38 U.S.C.A. § 5103A(d) prior 
to further Board action on the current claim.

Additionally, in the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to reopen his claim, but he was not provided with 
notice of the type of evidence necessary to establish service 
connection, or a disability rating or effective date for the 
disability on appeal.  Thus, corrective notice should be 
provided on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Dingess, supra. 
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with respect to 
his claim for service connection, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA neurological examination by a 
physician, to determine the nature and 
etiology of his claimed residuals of a 
head injury.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file, including the service 
medical records, in conjunction with the 
examination.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for all current and chronic 
disorders corresponding to the veteran's 
claimed headaches and dizziness (e.g., 
Meniere's disease).  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to the 
veteran's period of active service, and 
specifically to the September 1950 
injuries resulting from a train accident.


3.  After completion of the above 
development, the veteran's claim of 
service connection for headaches and 
dizziness as a result of head trauma 
(previously claimed as Meniere's disease) 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


